Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 1/26/2021 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17/158,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent Application No. 17/158,882 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent Application No. 17/158,882 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20120079038 to Jonathan Hersh (hereinafter “Hersh”).
As to claim 1, Hersh teaches a method for data processing, comprising (computer implemented method in a computer system comprising processor and non-transitory computer readable storage medium, par. 0062-0068): 
identifying, for communication of a content object, a segment of entities based at least in part on a selection of a first attribute at a user interface, the first attribute selected from a plurality of attributes defined by a data model and configured for a tenant of a multi- tenant system (Fig. 18, 19, par. 0360-0363, identify users based on attributes of users, that can be selected using the interface 1900); 
activating, at the user interface for selection in combination with the segment of entities for communication of the content object, a set of attributes of the plurality of attributes based at least in part on the identified segment of entities and the data model (Fig. 18, 19, par. 0360-0363, identify and selecting users based on attributes of users, that can be selected using the interface 1900); 
receiving, based at least in part on activating the set of attributes, a selection of a second attribute of the set of attributes (Fig. 18, 19, par. 0360-0363, identify and selecting users based on attributes of users, that can be selected using the interface 1900); 
identifying, for the segment of entities, a set of inputs corresponding to the selected second attribute using the data model (Fig. 18, 19, par. 0360-0363, identify and selecting users based on attributes of users, that can be selected using the interface 1900); and 
transmitting, to a content communication system for distribution of the content object, an indication of a plurality of entity identifiers corresponding to the segment of entities and the set of inputs (par. 0365-0372, indication of users and objects sharing are stored in server as a distribution system, i.e. “the server or servers controlling the display of user interfaces and, in particular, the display of invitation messages on the user interfaces, are configured to check whether the recipients of the invitation messages in block 1616 are already following the record or records identified in the invitation messages. In situations where the user was already following the identified record, in block 1624, the server is configured to refrain from displaying the invitation message on a user interface when the user accesses his or her user profile. In this way, the user is not presented with an unhelpful invitation of a record to follow. Returning to the example above, 6 invitations are sent to Vincent Vega to follow 6 respective records. Mr. Vega is already following 2 of the 6 records, so only the remaining 4 of the invitation messages are displayed.”).
As to claim 2, Hersh teaches the method of claim 1, further comprising: calculating an input of the set of inputs for at least one entity of the segment of entities based at least in part on the second attribute being aggregable, wherein the set of inputs is identified based at least in part on calculating the input (Fig. 18, 19, par. 0360-0363, identify/calculating and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 3, Hersh teaches the method of claim 2, wherein calculating the input comprises: aggregating a set of values corresponding to each instance of the second attribute corresponding to the at least one entity (Fig. 18, 19, par. 0360-0363, identify/calculating and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 4, Hersh teaches the method of claim 3, wherein aggregating the set of values comprises: summing the set of values or averaging the set of values (Fig. 18, 19, par. 0360-0363, summing and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 5, Hersh teaches the method of claim 2, further comprising: receiving, via the user interface, a selection of a time domain for the selected second attribute, wherein the calculating is performed based at least in part on the selection of the time domain (par. 0360-0363, 0369, time domain such as last 30 days, i.e. “Various criteria can be applied to fields in the account record to identify records in the operation of blocks 1504 and 1602. For instance, all accounts created in the last 30 days can be identified, or all accounts having an annual revenue meeting or exceeding a certain designated threshold, e.g., $50,000, can be retrieved. In some instances, only those accounts meeting both criteria are identified and retrieved.”).
As to claim 6, Hersh teaches the method of claim 1, wherein identifying the set of inputs comprises: executing a database query, that is generated based at least in part on the selected second attribute, on the data model configured for the tenant, wherein executing the database query results in each input of the set of inputs for the segment of entities (Fig. 18, 19, par. 0360-0363, query for users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 7, Hersh teaches the method of claim 1, wherein transmitting the indication of the plurality of entity identifiers corresponding to the segment of entities and the set of inputs comprises: transmitting a record that includes a listing of the plurality of entity identifiers and a listing of the set of inputs, wherein each input of the set of inputs corresponds to a respective entity identifier of the plurality of entity identifiers based at least in part on the selected second attribute as defined in the data model (Fig. 15-20, par. 0360-0363, Server receives a message including identification of one or more user profiles, including plurality of attributes, i.e. “i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606””).
As to claim 8, Hersh teaches the method of claim 1, further comprising: receiving, at the user interface, a selection of an entity class to be used for a basis for identifying the segment of entities, wherein the set of attributes are activated based at least in part on the set of attributes being associated with the selected entity class according to the data model (par. 0360-0363, selection of an entity class, i.e. “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite. For example, in FIG. 19, selection of pull down menu 1728 displays a list of possible roles 1904, which can be selected accordingly. In this way, any users who have the identified role or roles in list 1904 can be selected as recipients of invitations, described in greater detail below. Returning to FIG. 17, other attributes of users to invite can be selected in pull down list 1732. The various user profiles that can be identified using the fields and pull down menus 1720-1732 can be added, e.g., by clicking an "add" button, to a "selected people" list 1736 in similar fashion as the collection of selected records in list 1716. For example, in FIGS. 18 and 19, a list of selected people 1836 includes 6 user profiles”).
As to claim 9, Hersh teaches the method of claim 1, wherein the content communication system is configured to distribute the content object to a client corresponding to each entity identifier of the plurality of entity identifiers based at least in part on the selected second attribute (Fig. 15-20, par. 0360-0363, 0368, distribute content object to users, ie. “data indicating that the user is following updates to the identified record in the invitation message is stored in one or more feed tables in the database”).
As to claim 10, Hersh teaches the method of claim 1, wherein the selected second attribute corresponds to a product, a purchase history, a store, an organization, user web behavior data, or a combination thereof (par. 0360-0363, 0369, an organization as an example , i.e. “for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
Regarding claims 11-15, is essentially the same as claims 1-5, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16-20, is essentially the same as claims 1-5, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168